J-A24030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    XAVIER MCGHEE                              :
                                               :
                       Appellant               :   No. 850 EDA 2021

               Appeal from the PCRA Order Entered April 13, 2021
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0002753-2019


BEFORE:      LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY DUBOW, J.:                           FILED JANUARY 7, 2022

        Appellant, Xavier McGhee, appeals pro se from the Order entered in the

Court of Common Pleas of Bucks County granting his counsel’s application to

withdraw and denying without a hearing his petition filed pursuant to the Post

Conviction Relief Act, 42 Pa.C.S. §§ 9541-46. Upon review, we dismiss this

appeal.

        A detailed recitation of the factual and procedural history of this case is

unnecessary to our disposition.1 Appellant’s pro se brief fails to conform to the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Briefly, on January 7, 2020, Appellant entered a negotiated guilty plea with
the Commonwealth. The trial court accepted Appellant’s plea and sentenced
him to the negotiated 8-to-20-year term of incarceration. On October 13,
2020, Appellant filed the instant PCRA petition, his first. The court appointed
counsel who, on February 3, 2021, filed a Turner/Finley no-merit letter and
application to withdraw. On April 14, 2021, after giving notice pursuant to
Pa.R.Crim.P. 907, the PCRA court dismissed Appellant’s petition without a
hearing and granted counsel’s application to withdraw.
J-A24030-21



basic requirements of appellate advocacy and we are, therefore, unable to

conduct meaningful appellate review.

       “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.” Commonwealth v. Martz, 232 A.3d 801, 811 (Pa.

Super. 2020) (citation and bracketed language omitted). See Pa.R.A.P.

2111(a) (listing briefing requirements for appellate briefs, including a

“separately and distinctly entitled . . . argument for appellant”) and Pa.R.A.P.

2119 (listing argument requirements for appellate briefs). When issues are

not properly raised and developed in briefs with arguments that are

sufficiently developed for our review, we may dismiss the appeal or find

certain issues waived. Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007). See Pa.R.A.P. 2101 (explaining that substantial briefing defects

may result in dismissal of appeal). “This Court will not act as counsel and will

not develop arguments on behalf of an appellant.” Commonwealth v. Kane,

10 A.3d 327, 331 (Pa. Super. 2010) (citations omitted).

       Appellant’s brief is woefully inadequate. Most significantly, the brief

wholly lacks an argument section and, as a result, Appellant has not analyzed

any issues with reference to the record and controlling legal precedent. 2 This

____________________________________________


2  Appellant’s brief contains a section titled “summary of argument” that is
likewise devoid of substantive argument. See Appellant’s Br. at 13
(unpaginated). Appellant merely asserts, baldly and without references to the
record or legal authority, that the PCRA court should have held a hearing on
his allegation of trial counsel ineffectiveness. Id.

                                           -2-
J-A24030-21



briefing deficiency fatally hampers our ability to consider Appellant’s issues on

appeal. Accordingly, we dismiss this appeal.

      Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/2022




                                      -3-